Citation Nr: 0430555	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  99-00 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including schizophrenia.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1998 RO decision which 
denied service connection for schizophrenia and for 
headaches.  In July 2000, the Board remanded this matter to 
the RO for additional evidentiary development.  In October 
2002, a hearing was conducted before the RO.

In April 2003, the Board issued a decision that denied both 
of the veteran's claims.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2003, a joint motion was filed by the parties 
(the veteran and the VA Secretary), requesting that the Court 
vacate the Board's April 2003 decision and remand the case 
for further action.  This motion was granted by a November 
2003 Court order, and the case was then returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to the November 2003 joint motion and Court order, 
with regard to the claims for service connection herein, the 
Board must further address compliance with legal provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his claim, 
including what portion he is to provide and what portion the 
VA is to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board itself may not provide such notice to the 
veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  

In addition, the veteran's representative has argued, and the 
Board agrees, that an attempt should be made to obtain the 
veteran's complete service personnel records.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should send the veteran 
written notice under the VCAA concerning 
the evidence and information necessary to 
substantiate his claims for service 
connection for (1) a psychiatric 
disorder, including schizophrenia; and 
(2) headaches.  The written notice should 
inform the veteran of what portion he is 
to provide and what portion the VA is to 
provide.   

2.  The RO should then ask the veteran to 
identify all medical providers who have 
treated him for psychiatric problems and 
for headaches at any time since his 
discharge from the service in October 
1975.  The RO should then obtain copies 
of the identified medical records not 
already in the claims folder.  

3.  The RO should contact the National 
Personnel Records Center (NPRC) to 
determine whether there are any copies of 
the veteran's service personnel records 
available.  If so, these records should 
be associated with the veteran's claims 
folder.

4.  Thereafter, the RO should review the 
veteran's claims for service connection 
for headaches and for a psychiatric 
disorder, including schizophrenia.   If 
any claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




